PER CURIAM.
Buying, receiving, etc., stolen personal property: sentence, three years in the penitentiary. Code 1940, T. 14, § 338.
A majority of the Court considering that the instant record fails to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, as applied in Honeycutt v. State, 47 Ala.App. 640, 259 So.2d 846 and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment below is reversed and the cause remanded.
Reversed and remanded.
ALMON, HARRIS and DeCARLO, JJ., concur.
CATES, P. J., and TYSON, J., dissent.